 



Exhibit 10.1
FIFTH AMENDMENT
TO CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 6, 2007, is by and among CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
an Indiana limited partnership (the “Company”), CALUMET SHREVEPORT, LLC, an
Indiana limited liability company (“Calumet Shreveport”), CALUMET SHREVEPORT
LUBRICANTS & WAXES, LLC, an Indiana limited liability company (“CSLW”), CALUMET
SHREVEPORT FUELS, LLC, an Indiana limited liability company (“CSF”), CALUMET
SPECIALTY PRODUCTS PARTNERS, L.P., a Delaware limited partnership (“CSPP”),
CALUMET LP GP, LLC, a Delaware limited liability company (“CLPGP”), CALUMET
OPERATING, LLC, a Delaware limited liability company (“Operating”) and CALUMET
SALES COMPANY INCORPORATED, a Delaware corporation (“Calumet Sales” and together
with the Company, Calumet Shreveport, CSLW, CSF, CSPP, CLPGP and Operating,
collectively, the “Borrowers” and each individually a “Borrower”), the financial
institutions identified on the signature pages hereto as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., as agent for the Lenders (the “Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 9,
2005 among the Borrowers, the Lenders and the Agent (as previously amended, the
“Existing Credit Agreement”), the Lenders have extended commitments to make
certain credit facilities available to the Borrowers;
     WHEREAS, the Company has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement; and
     WHEREAS, the Agent and the Lenders are willing to make such amendments upon
the terms and conditions contained in this Amendment;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
agreements herein contained, the parties hereby agree as follows:
PART I
DEFINITIONS
     SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

 



--------------------------------------------------------------------------------



 



     “Amendment No. 5 Effective Date” is defined in Subpart 3.1.
     SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Amendment No. 5
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part II. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect.
     SUBPART 2.1. Amendment to Section 1.1. Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:
     (A) The definitions of “Borrowing Base”, “General Revolver Loan Committed
Amount”, “Reporting Trigger Event” and “Revolver Commitment” are hereby deleted
in their entirety and replaced with the following:
     “Borrowing Base” — on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Revolver Commitments, minus the
Availability Reserve; or (b) the sum of the Accounts Formula Amount, plus the
Inventory Formula Amount, minus the Availability Reserve, plus, during the
Bridge Period only, the Incremental Borrowing Availability.
     General Revolver Loan Committed Amount — at all times other than during the
Bridge Period, $175,000,000, and during the Bridge Period, $210,000,000.
     Reporting Trigger Event — the occurrence of any of the following:
(a) Availability falls below (i) at all times other than during the Bridge
Period, $50,000,000 and (ii) during the Bridge Period, $0 or (b) a Default or
Event of Default.
     Revolver Commitment — for any Lender, its obligation to make Revolver Loans
and to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as specified hereafter in the most recent Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders. The Revolver Commitments as of the
Closing Date total $225,000,000. The Revolver Commitments during the Bridge
Period will total $260,000,000.

- 2 -



--------------------------------------------------------------------------------



 



     (B) The following definitions are herby added in appropriate alphabetical
order:
     “Amendment No. 5 Effective Date” — November 12, 2007.
     “Bridge Period” — the period beginning on November 15, 2007 and ending on
the earliest of (i) January 15, 2008, (ii) the date of the PP&E Refinancing and
(iii) the first Business Day immediately following the closing date of the first
Equity Issuance by Calumet Specialty Products Partners, L.P. to Persons that are
not its Affiliates following the Amendment No. 5 Effective Date.
     “Incremental Accounts Formula Amount” — 5% of the net amount of Eligible
Accounts. “Net amount” has the meaning provided in the definition of “Accounts
Formula Amount”.
     “Incremental Borrowing Availability” — the lesser of (a) the sum of (i) the
Incremental Accounts Formula Amount plus (ii) the Incremental Inventory Formula
Amount or (b) $35,000,000.
     “Incremental Inventory Formula Amount” — the lesser of (a) the sum of
(i) 15% of the Value of Eligible Category A Inventory plus (ii) 15% of the Value
of Eligible Category B Inventory; or (b) 15% of the NOLV Percentage of the Value
of Eligible Category A Inventory and Eligible Category B Inventory; provided,
however, that Agent, subject to Section 14.1.1(a)(ii)(C), may adjust such
advance percentages from time to time in its reasonable discretion exercised in
good faith.
     “PP&E Refinancing” — the repayment or refinancing of the PP&E Obligations.
     SUBPART 2.2 Amendment to Section 2.1.1. Section 2.1.1 of the Existing
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
     2.1.1. Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up
to its Revolver Commitment, on the terms set forth herein, to make Revolver
Loans to Borrowers from time to time through the Commitment Termination Date. In
no event shall Lenders have any obligation to honor a request for a Revolver
Loan if the unpaid balance of Revolver Loans outstanding at such time (including
the requested Loan) would exceed the Borrowing Base. Each Lender agrees,
severally on a Pro Rata basis, on the terms set forth herein, to make certain
Revolver Loans (the “General Revolver Loans”) to Borrowers from time to time
through the Commitment Termination Date for the purposes set forth in
Section 2.1.3. In no event shall Lenders have any obligation to honor a request
for a General Revolver Loan if the unpaid balance of General Revolver Loans
outstanding at such time (including the requested Loan) plus total LC
Obligations would exceed the General Revolver Loan Committed Amount. Each

- 3 -



--------------------------------------------------------------------------------



 



Lender agrees, severally on a Pro Rata basis, on the terms set forth herein, to
make certain Revolver Loans (the “Distribution Revolver Loans”) to Borrowers
from time to time through the Commitment Termination Date for the purposes set
forth in Section 2.1.3. In no event shall Lenders have any obligation to honor a
request for a Distribution Revolver Loan if the unpaid balance of Distribution
Revolver Loans outstanding at such time (including the requested Loan) would
exceed the difference of (a) the Distribution Revolver Loan Committed Amount
minus (b) the amount by which the sum of (1) the outstanding principal balance
of General Revolver Loans and (2) the amount available for drawing under Letters
of Credit hereunder, exceeds (A) at all times other than during the Bridge
Period, $175,000,000 and (B) during the Bridge Period, $210,000,000. The
Revolver Loans may be repaid and reborrowed as provided herein.

     SUBPART 2.3 Amendment to Section 3.2. Section 3.2 of the Existing Credit
Agreement is hereby amended by adding the following new section to the end
thereof:
     3.2.5 Bridge Period Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of the Lenders, a fee in an amount equal to $1,000 per day for each day
during the Bridge Period.
     SUBPART 2.4 Amendment to Section 10.3. Section 10.3.1 is here by amended by
adding the following sentence to the end thereof:
     Notwithstanding the foregoing, the Fixed Charge Coverage Ratio shall not be
tested during the Bridge Period.
     SUBPART 2.5 Amendment to Schedule 1.1. Schedule 1.1 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the Schedule
attached hereto as Exhibit A.
PART III
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1. Amendment No. 5 Effective Date. This Amendment shall be and
become effective as of the date hereof (the “Amendment No. 5 Effective Date”)
when all of the conditions set forth in this Part III shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Fifth Amendment.”
     SUBPART 3.2. Execution of Counterparts of Amendment. The Agent shall have
received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Agent) of this Amendment, which collectively shall
have been duly executed on behalf of each of the Borrowers and each of the
Lenders.
     SUBPART 3.3 Legal Opinion. The Agent shall have received, dated as of the
Amendment No. 5 Effective Date and in form and substance reasonably satisfactory
to the Agent, one or more legal opinions from counsel to the Borrowers.

- 4 -



--------------------------------------------------------------------------------



 



     SUBPART 3.4 Resolutions; Good Standings. The Agent shall have received the
following, each of which shall be properly executed by a Senior Officer of the
signing Obligor or the General Partner, each dated as of the Amendment No. 5
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Amendment No. 5 Effective Date) and each in form and
substance satisfactory to the Agent and each of the Lenders:
     (a) such certificates of resolutions or other action and/or other
certificates of Senior Officers of each Obligor or the General Partner as Agent
may require evidencing each Obligor’s authority to enter into this Amendment;
and
     (b) such documents and certifications as the Agent may reasonably require
to evidence that each Obligor is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in (A) the
jurisdiction of its incorporation or organization and (B) each jurisdiction
where its ownership, lease or operation of Properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     SUBPART 3.5 Amendment Fee. The Borrowers shall have paid or caused to be
paid an amendment fee to the Agent in connection with this Amendment for the pro
rata account of each Lender that shall have returned executed signature pages to
this Amendment no later than 3:00 p.m. on November 6, 2007, as directed by the
Agent, in an aggregate amount equal to $120,000 for such Lenders as a group.
PART IV
MISCELLANEOUS
     SUBPART 4.1 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.2. Instrument Pursuant to Existing Credit Agreement. This
Amendment is an Other Agreement executed pursuant to the Existing Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     SUBPART 4.3. References in Other Agreements. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Other Agreements to the “Credit Agreement” shall be deemed to refer to the
Existing Credit Agreement as amended by this Amendment.
     SUBPART 4.4. Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Amendment, (b) it is duly authorized to,
and has been

- 5 -



--------------------------------------------------------------------------------



 



authorized by all necessary action, to execute, deliver and perform this
Amendment, (c) the representations and warranties contained in Section 9 of the
Existing Credit Agreement (as amended by this Amendment) are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date and after giving effect to the amendments contained herein (except for
those which expressly relate to an earlier date) and (d) no Default or Event of
Default exists under the Existing Credit Agreement on and as of the date hereof
both before and after giving effect to the amendments contained herein.
     SUBPART 5.5. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
will be delivered.
     SUBPART 5.6. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     SUBPART 5.7. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 5.8. Costs and Expenses. The Borrowers agree to pay all reasonable
out of pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC.
     SUBPART 5.9. No Other Modification. Except to the extent specifically
provided to the contrary in this Amendment, all terms and conditions of the
Existing Credit Agreement and the Other Agreements shall remain in full force
and effect, without modification or limitation.
[remainder of page intentionally left blank]

- 6 -



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

                      BORROWERS:   CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
                        By:   Calumet LP GP, LLC, its general partner
 
                            By:   Calumet Operating, LLC, its sole member
 
                                By:   Calumet Specialty Products Partners, L.P.,
its sole member
 
                   
 
              By:   Calumet GP, LLC, its general partner
 
                   
 
              By:   /s/ R. PATRICK MURRAY, II
 
                   
 
              Name:   R. Patrick Murray, II
 
                   
 
              Title:   Vice President and Chief Financial Officer
 
                   

              CALUMET SHREVEPORT, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       
 
            CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       
 
            CALUMET SHREVEPORT FUELS, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       

 



--------------------------------------------------------------------------------



 



              CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
 
       
 
  By:   Calumet GP, LLC, its general partner
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       

                      CALUMET LP GP, LLC
 
                    By:   Calumet Operating, LLC, its sole member
 
                        By:   Calumet Specialty Products Partners, L.P., its
sole member
 
               
 
          By:   Calumet GP, LLC, its general partner
 
               
 
          By:   /s/ R. PATRICK MURRAY, II
 
               
 
          Name:   R. Patrick Murray, II
 
               
 
          Title:   Vice President and Chief Financial Officer
 
               

                  CALUMET OPERATING, LLC
 
                By:   Calumet Specialty Products Partners, L.P., its sole member
 
           
 
      By:   Calumet GP, LLC, its general partner
 
           
 
      By:   /s/ R. PATRICK MURRAY, II
 
           
 
      Name:   R. Patrick Murray, II
 
           
 
      Title:   Vice President and Chief Financial Officer
 
           

              CALUMET SALES COMPANY INCORPORATED
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       

 



--------------------------------------------------------------------------------



 



          AGENT AND LENDERS:   BANK OF AMERICA, N.A.,     as Agent and a Lender
 
       
 
  By:   /s/ HANCE VAN BEBER
 
       
 
  Name:   Hance Van Beber
 
       
 
  Title:   Sr. Vice President
 
       
 
            JPMORGAN CHASE BANK, N.A.,     as Co-Syndication Agent and a Lender
 
       
 
  By:   /s/ SANTIAGO GIRALDO
 
       
 
  Name:   Santiago Giraldo
 
       
 
  Title:   Vice-President
 
       
 
            LASALLE BANK NATIONAL ASSOCIATION,     as Co-Syndication Agent and a
Lender
 
       
 
  By:   /s/ HANCE VAN BEBER
 
       
 
  Name:   Hance Van Beber
 
       
 
  Title:   Sr. Vice President
 
       
 
            WELLS FARGO FOOTHILL, LLC,     as a Lender
 
       
 
  By:   /s/ JENNIFER FONG
 
       
 
  Name:   Jennifer Fong
 
       
 
  Title:   Assistant Vice President
 
       
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /s/ JOE CURDY
 
       
 
  Name:   Joe Curdy
 
       
 
  Title:   Director
 
       
 
            NATIONAL CITY BUSINESS CREDIT, INC.,     as a Lender
 
       
 
  By:   /s/ TOM BUDA
 
       
 
  Name:   Tom Buda
 
       
 
  Title:   Vice President
 
       

 



--------------------------------------------------------------------------------



 



              SIEMENS FINANCIAL SERVICES, INC.,     as a Lender
 
       
 
  By:   /s/ MARK PICILLO
 
       
 
  Name:   Mark Picillo
 
       
 
  Title:   Vice President
 
       

[END OF SIGNATURE PAGES]

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule 1.1
Revolver Commitments

                          Lender   Revolver   Revolver   Commitment    
Commitment   Commitment   Percentage     (Outside Bridge   (During Bridge      
  Period)   Period)      
Bank of America, N.A.
  $ 50,000,000     $ 57,777,777.79       22.222222222 %
JPMorgan Chase Bank, N.A.
  $ 37,500,000     $ 43,333,333.34       16.666666667 %
LaSalle Bank National Association
  $ 37,500,000     $ 43,333,333.34       16.666666667 %
Wells Fargo Foothill, LLC
  $ 27,500,000     $ 31,777,777.77       12.222222222 %
Wachovia Bank, National Association
  $ 27,500,000     $ 31,777,777.77       12.222222222 %
National City Business Credit, Inc.
  $ 25,000,000     $ 28,888,888.88       11.111111111 %
Siemens Financial Services, Inc.
  $ 20,000,000       23,111,111.11       8.888888889 %
Total:
  $ 225,000,000     $ 260,000,000       100.000000000 %

 